Fourth Court of Appeals
                                    San Antonio, Texas
                                         February 25, 2020

                                       No. 04-19-00796-CV

                                         Jane G. GARCIA,
                                             Appellant

                                                 v.

                                     Daniel Muniz GARCIA,
                                            Appellee

                    From the County Court at Law No 2, Webb County, Texas
                              Trial Court No. 2017FLB001496-C3
                          Honorable Victor Villarreal, Judge Presiding


                                          ORDER
         On December 23, 2019, Appellant Jane G. Garcia filed a motion for extension of time to
file her brief; however, her brief was not yet due because the reporter’s record had not been filed.
On February 18, 2020, she filed another motion for extension of time to file her brief. However,
her brief was still not due because the reporter’s record had not been filed. On February 24,
2020, the court reporter filed a reporter’s record containing seven volumes, making appellant’s
brief due on March 25, 2020. See TEX. R. APP. P. 38.6(a) (deadline for appellant’s brief is thirty
days “after the later of: (1) the date the clerk’s record was filed; or the date the reporter’s record
was filed”).

        In both her motions, appellant moves for a sixty-day extension of time and requests a
copy of the appellate record in order to prepare her brief. We GRANT her motion and direct the
Clerk of this Court to mail appellant a copy of the appellate record on CD-ROM. Appellant’s
brief is due May 25, 2020. No further extensions of time will be granted absent extenuating
circumstances.




                                                      _________________________________
                                                      Liza A. Rodriguez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of February, 2020.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court